DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 65, 74 and 83 are objected to because of the following informalities:  the term “provide” that precedes the listing of limitations (i) thru (iv), should be followed by a colon punctuation mark.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 65-84 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2005/0154701 to Parunak et al. (cited in IDS, hereinafter Parunak).
Per claim 65, Parunak discloses an automated system (fig. 1 and Abstract, automated system that gathers and analyzes information from voluminous textual resources), comprising: an automated collection facility (fig. 1, Data Haystack) for taking data from a plurality of disparate sources (paragraph 166, document identification, storage, and retrieval; paragraph 87, massive data from disparate sources, e.g., documents, images, audio sources, reports, etc.; paragraph 325, example sources of evidence can include web site or chat room data) and characterizing a plurality of features within the data sources (fig. 1, pheromone deposits generated by digital ants; paragraphs 85-89 and 135-145, features from data are gathered generally by two species of ants, clustering and structured ants, these ants can swarm and generate useful features from data such as relationships between data that support hypothesis; fig. 9 shows example of ants characterizing a plurality of features within data sources to link information on a person); an automated processing facility (fig. 1, GBAE, AME and Ant Hill) in communication with the collection facility (fig. 1, GBAE, AME and Ant Hill in communication with Data Haystack as indicated, in part, by the arrows) and programmed to provide (i) an automated prediction facility (fig. 1, Glass Box Analysis Environment, GBAE sub-facility) for making a prediction based on the plurality of features (fig. 1, GBAE generates Hypotheses, Scenarios, Strategies, etc., which are construed as predictions; paragraph 65-82: hypothesis relate known facts and patterns, example given of manager of a business laundering funds; scenario is a refined hypothesis or a more detailed prediction, example given being the manager of the business is laundering funds specifically by a type of fund transfer, such as conversion to precious metals; strategy uses hypothesis/templates in addition to a preference parameter), (ii) an automated non-human agent for automatically taking an action based on a prediction of the prediction facility (fig. 19; paragraphs 264-268, non-human agent is visualization user interface that automatically displays the predictions generated by system, e.g., the scenarios and hypotheses; figs. 20 and 24, further show visualization user interface automatically brings up different levels of evidence granularity and further information related to the evidence), (iii) an automated reward identification facility (fig. 1, Analyst Modeling Environment, AME sub-facility) for determining at least one of a reward and a punishment based on the outcome of the action taken by the automated agent (fig. 1 shows various feedback mechanisms, both encouraging and discouraging particular data mining behavior of the digital ants; paragraphs 92-93, fitness function tunes and configures the digital ants, can reinforce patterns that seem promising while discouraging those that are not useful, sift through irrelevant material and rewarding promising patterns detected by Ant Hill; paragraphs 150 and 153, based on data mined by digital ants and displayed to analyst such as in fig. 19, analyst selection of predictions made by particular ants will rewarded in the form of choosing those ants for reproduction; paragraph 118-120, AME programming of digital ants in part using feedback mechanisms), and (iv) an automated machine learning facility (fig. 1, Ant Hill sub-facility) for improving the selection of features within the collection facility (paragraphs 121-150 and 165, digital ants improve selection of features from massive data through mechanisms such as difference ant specifies, digital pheromones, coordination and ant life cycle);  an automated feedback facility (fig. 1, Human-Information Interface HII) in communication with the processing facility for feeding the reward or punishment to the machine learning facility (paragraphs 151-158 and 167, HII enables analyst input and evaluation of predictions presented by the digital ants to be automatically fed back into the system to encourage or discourage the particular ants that produced the predictions).
Per claim 66, Parunak discloses claim 65, further disclosing the machine learning facility improves a method of prediction within the prediction facility (fig. 12; paragraph 158, improvement by reinforcement of ants that provide good predictions).
Per claim 67, Parunak discloses claim 65, further disclosing the machine learning facility improves the determination of an action within the agent (fig. 19, improved prediction by ants will result on better scenarios/hypotheses displayed to analyst).
Per claim 68, Parunak discloses claim 65, further disclosing providing an analytic facility for generating a hypothesis for use by the prediction facility (paragraph 167, HII has further sub-facility to facilitate user analytics and feedback to GBAE).
Per claim 69, Parunak discloses claim 65, further disclosing an assessment module for assessing the validity of the hypothesis (fig. 24; paragraph 287, certain windows can allow analyst assessment of validity of scenarios/hypotheses).
Per claim 70, Parunak discloses claim 65, further disclosing the prediction is used to inform an application, wherein the application is selected from the group consisting of trading strategy, supply chain management applications, marketing applications, entertainment applications, personal management applications, security applications, military applications, securities analysis applications, enterprise resource planning applications, competitive strategy applications, gaming applications, political applications, health care applications, investment strategy applications, dashboard applications, scientific applications, research applications, intellectual property applications, government applications, and engineering applications (paragraphs 3-5, government, security, and political applications related to surveillance).
Per claim 71, Parunak discloses claim 65, further disclosing an analytic facility for deriving an explanation for a cause and effect relationship based on the nature of the inputs that have a favorable influence on the prediction (fig. 24; paragraph 287, HII has windows that allow for drill down that explains the scenario/hypotheses in the form of relation/concept maps).
Per claim 72, Parunak discloses claim 65, further disclosing a generalization facility for assessing the extent to which a prediction based on an input can be generalized (fig. 19 and 24, scenarios section within the UI are generalizations that allow for further assessment/inspection of what underlies the scenarios/hypotheses).
Per claim 73, Parunak discloses claim 65, further disclosing the machine learning facility uses a partially specified program (fig. 12 is flow diagram of how digital ants operate).
Per claim 74, Parunak discloses an automated system (fig. 1 and Abstract, automated system that gathers and analyzes information from voluminous textual resources), comprising: an automated collection facility (fig. 1, Data Haystack) for taking data from a plurality of disparate sources (paragraph 166, document identification, storage, and retrieval; paragraph 87, massive data from disparate sources, e.g., documents, images, audio sources, reports, etc.; paragraph 325, example sources of evidence can include web site or chat room data) and characterizing a plurality of features within the data sources (fig. 1, pheromone deposits generated by digital ants; paragraphs 85-89 and 135-145, features from data are gathered generally by two species of ants, clustering and structured ants, these ants can swarm and generate useful features from data such as relationships between data that support hypothesis; fig. 9 shows example of ants characterizing a plurality of features within data sources to link information on a person); an automated processing facility (fig. 1, GBAE, AME and Ant Hill) in communication with the collection facility (fig. 1, GBAE, AME and Ant Hill in communication with Data Haystack as indicated, in part, by the arrows) and programmed to provide: (i) an automated prediction facility (fig. 1, Glass Box Analysis Environment, GBAE sub-facility) for making a prediction based on the plurality of features (fig. 1, GBAE generates Hypotheses, Scenarios, Strategies, etc., which are construed as predictions; paragraph 65-82: hypothesis relate known facts and patterns, example given of manager of a business laundering funds; scenario is a refined hypothesis or a more detailed prediction, example given being the manager of the business is laundering funds specifically by a type of fund transfer, such as conversion to precious metals; strategy uses hypothesis/templates in addition to a preference parameter), (ii) an automated non-human agent for automatically taking an action based on a prediction of the prediction facility (fig. 19; paragraphs 264-268, non-human agent is visualization user interface that automatically displays the predictions generated by system, e.g., the scenarios and hypotheses; figs. 20 and 24, further show visualization user interface automatically brings up different levels of evidence granularity and further information related to the evidence), (iii) an automated reward identification facility (fig. 1, Analyst Modeling Environment, AME sub-facility) for determining at least one of a reward and a punishment based on the outcome of the action taken by the automated agent (fig. 1 shows various feedback mechanisms, both encouraging and discouraging particular data mining behavior of the digital ants; paragraphs 92-93, fitness function tunes and configures the digital ants, can reinforce patterns that seem promising while discouraging those that are not useful, sift through irrelevant material and rewarding promising patterns detected by Ant Hill; paragraphs 150 and 153, based on data mined by digital ants and displayed to analyst such as in fig. 19, analyst selection of predictions made by particular ants will rewarded in the form of choosing those ants for reproduction; paragraph 118-120, AME programming of digital ants in part using feedback mechanisms), and (iv) an automated machine learning facility (fig. 1, Ant Hill sub-facility) for improving a method of prediction within the prediction facility (fig. 12; paragraph 158, improvement by reinforcement of ants that provide good predictions); and a feedback facility (fig. 1, Human-Information Interface HII) in communication with the processing facility for feeding the reward or punishment to a machine learning facility (paragraphs 151-158 and 167, HII enables analyst input and evaluation of predictions presented by the digital ants to be automatically fed back into the system to encourage or discourage the particular ants that produced the predictions).
Per claim 75, Parunak discloses claim 74, further disclosing the machine learning facility improves identification of features within the collection facility (paragraphs 121-150 and 165, digital ants improve selection of features from massive data through mechanisms such as difference ant specifies, digital pheromones, coordination and ant life cycle). 
Per claim 76, Parunak discloses claim 74, further disclosing wherein the machine learning facility improves the determination of an action within the agent (fig. 19, improved prediction by ants will result on better scenarios/hypotheses displayed to analyst).
Per claim 77, Parunak discloses claim 74, further disclosing providing an analytic facility for generating a hypothesis for use by the prediction facility (paragraph 167, HII has further sub-facility to facilitate user analytics and feedback to GBAE). 
Per claim 78, Parunak discloses claim 74, further disclosing an assessment module for assessing the validity of the hypothesis (fig. 24; paragraph 287, certain windows can allow analyst assessment of validity of scenarios/hypotheses).
Per claim 79, Parunak discloses claim 74, further disclosing the prediction is used to inform an application, wherein the application is selected from the group consisting of trading strategy, supply chain management applications, marketing applications, entertainment applications, personal management applications, security applications, military applications, securities analysis applications, enterprise resource planning applications, competitive strategy applications, gaming applications, political applications, health care applications, investment strategy applications, dashboard applications, scientific applications, research applications, intellectual property applications, government applications, and engineering applications (paragraphs 3-5, government, security, and political applications related to surveillance).
Per claim 80, Parunak discloses claim 74, further disclosing an analytic facility for deriving an explanation for a cause and effect relationship based on the nature of the inputs that have a favorable influence on the prediction (fig. 24; paragraph 287, HII has windows that allow for drill down that explains the scenario/hypotheses in the form of relation/concept maps).
Per claim 81, Parunak discloses claim 74, further disclosing a generalization facility for assessing the extent to which a prediction based on an input can be generalized (fig. 19 and 24, scenarios section within the UI are generalizations that allow for further assessment/inspection of what underlies the scenarios/hypotheses).
Per claim 82, Parunak discloses claim 74, further disclosing the machine learning facility uses a partially specified program (fig. 12 is flow diagram of how digital ants operate).
Per claim 83, Parunak discloses an automated system (fig. 1 and Abstract, automated system that gathers and analyzes information from voluminous textual resources), comprising: an automated collection facility (fig. 1, Data Haystack) for taking data from a plurality of disparate sources (paragraph 166, document identification, storage, and retrieval; paragraph 87, massive data from disparate sources, e.g., documents, images, audio sources, reports, etc.; paragraph 325, example sources of evidence can include web site or chat room data) and characterizing a plurality of features within the data sources (fig. 1, pheromone deposits generated by digital ants; paragraphs 85-89 and 135-145, features from data are gathered generally by two species of ants, clustering and structured ants, these ants can swarm and generate useful features from data such as relationships between data that support hypothesis; fig. 9 shows example of ants characterizing a plurality of features within data sources to link information on a person); an automated processing facility (fig. 1, GBAE, AME and Ant Hill) in communication with the collection facility (fig. 1, GBAE, AME and Ant Hill in communication with Data Haystack as indicated, in part, by the arrows) and programmed to provide:  (i) an automated prediction facility (fig. 1, Glass Box Analysis Environment, GBAE sub-facility) for making a prediction based on the plurality of features (fig. 1, GBAE generates Hypotheses, Scenarios, Strategies, etc., which are construed as predictions; paragraph 65-82: hypothesis relate known facts and patterns, example given of manager of a business laundering funds; scenario is a refined hypothesis or a more detailed prediction, example given being the manager of the business is laundering funds specifically by a type of fund transfer, such as conversion to precious metals; strategy uses hypothesis/templates in addition to a preference parameter), (ii) an automated non-human agent for automatically taking an action based on a prediction of the prediction facility (fig. 19; paragraphs 264-268, non-human agent is visualization user interface that automatically displays the predictions generated by system, e.g., the scenarios and hypotheses; figs. 20 and 24, further show visualization user interface automatically brings up different levels of evidence granularity and further information related to the evidence), (iii) an automated reward identification facility (fig. 1, Analyst Modeling Environment, AME sub-facility) for determining at least one of a reward and a punishment based on the outcome of the action taken by the automated agent (fig. 1 shows various feedback mechanisms, both encouraging and discouraging particular data mining behavior of the digital ants; paragraphs 92-93, fitness function tunes and configures the digital ants, can reinforce patterns that seem promising while discouraging those that are not useful, sift through irrelevant material and rewarding promising patterns detected by Ant Hill; paragraphs 150 and 153, based on data mined by digital ants and displayed to analyst such as in fig. 19, analyst selection of predictions made by particular ants will rewarded in the form of choosing those ants for reproduction; paragraph 118-120, AME programming of digital ants in part using feedback mechanisms), and (iv) an automated machine learning facility (fig. 1, Ant Hill sub-facility) for improving the determination of an action within the agent (fig. 19, improved prediction by ants will result on better scenarios/hypotheses displayed to analyst); and an automated feedback facility (fig. 1, Human-Information Interface HII) for feeding the reward or punishment to a machine learning facility (paragraphs 151-158 and 167, HII enables analyst input and evaluation of predictions presented by the digital ants to be automatically fed back into the system to encourage or discourage the particular ants that produced the predictions).
Per claim 84, Parunak discloses claim 83, further disclosing the machine learning facility improves a method of prediction within the prediction facility (fig. 12; paragraph 158, improvement by reinforcement of ants that provide good predictions).
Conclusion
This is a continuation of applicant's earlier Application No. 12/352,911.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALAN CHEN/Primary Examiner, Art Unit 2125